       Case 5:19-cv-00319-TES Document 22 Filed 12/20/19 Page 1 of 10




                   IN THE UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF GEORGIA
                             MACON DIVISION

ROBERT S. WOOD,                          )
                                         )
                                         )
      Plaintiff,                         )
                                         )       CIVIL ACTION FILE NO.
v.                                       )          5:19-CV-00319-TES
                                         )
CITY OF WARNER ROBINS,                   )
GEORGIA, et al.,                         )
                                         )
                                         )
      Defendants.                        )

 REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION FOR MORE
  DEFINITE STATEMENT AND TO PARTIALLY DISMISS AMENDED
                       COMPLAINT

      Plaintiff wholly misunderstands and fails to adequately respond (if at all) to

each of Defendants’ arguments in their Motion for More Definite Statement and to

Partially Dismiss Amended Complaint. As such, Plaintiff’s Response falls flat,

and as discussed in great detail in Defendants’ initial brief and again herein, this

Court should grant Defendants’ Motion.

I.    Plaintiff’s claims against the WRFD should be dismissed.

      First, Plaintiff argues in his Response that his claims against the Warner

Robins Fire Department (“WRFD”) should not be dismissed because the Age
        Case 5:19-cv-00319-TES Document 22 Filed 12/20/19 Page 2 of 10




Discrimination in Employment Act (“ADEA”) “applies to all government

employers, regardless of size.” (Pl.’s Resp. to Defs.’ Mot. for More Definite

Statement & to Partially Dismiss Am. Compl. at 6-8, Dec. 9, 2019, ECF No. 21

[hereinafter Pl.’s Resp.].) Plaintiff misses the mark, however, as Defendants never

argued that Plaintiff’s claims against the WRFD should be dismissed simply

because it does not have enough employees to be covered under the ADEA.

Rather, Defendants argued in their initial brief – and still argue now – that all of

Plaintiff’s claims against the WRFD should be dismissed with prejudice because it

is not a legal entity subject to suit.

       Plaintiff’s reliance on Mount Lemmon Fire District v. Guido, 139 S. Ct. 22

(2018), in support of his argument that the ADEA “applies to all government

employers” is misplaced because the WRFD is not an employer. Rather, while the

employer in Mount Lemmon was a political subdivision in Arizona subject to suit,

(id. at 24), the WRFD is simply a vehicle through which the City government

fulfills its fire functions and, therefore, is not a legal entity subject to suit under any

of Plaintiff’s claims (let alone his ADEA claims). See, e.g., Buford v. City of

Atlanta, Civil Action No. 1:06-CV-3089-TWT, 2007 WL 1341115, at *3 (Apr. 30,

2007) (recognizing that Atlanta Fire Department is not legal entity subject to suit);

cf. Shelby v. City of Atlanta, 578 F. Supp. 1368, 1370 (N.D. Ga. 1984) (holding


                                           -2-
       Case 5:19-cv-00319-TES Document 22 Filed 12/20/19 Page 3 of 10




that the Atlanta Police Department was not a proper party defendant as it was “an

integral part of the City of Atlanta government and [was] merely the vehicle

through which the City government fulfills its policing functions”). Accordingly,

Plaintiff’s claims against the WRPD should be dismissed with prejudice.

II.   Plaintiff’s ADEA claims against the individual Defendants in their
      official and individual capacities should be dismissed.

      Next, Plaintiff appears to argue in his Response that the Mount Lemmon

case supports his ADEA claims against the individual Defendants in their

individual capacities. (Pl.’s Resp. at 8.) However, the Supreme Court did not hold

in Mount Lemmon (or in any subsequent case) that there is individual liability

under the ADEA. And courts within the Eleventh Circuit have consistently held –

even after Mount Lemmon was decided – that there is no individual liability under

the ADEA. See, e.g., Idahosa v. Shoemaker, Case No. 4:19-CV-50(CDL), 2019

WL 3400669, at *3 (M.D. Ga. July 26, 2019) (relying on current Eleventh Circuit

law and acknowledging that ADEA does not provide for individual liability);

Frazier v. Collins, Civil Action No. 7:18-CV-175(HL), 2019 WL 943398, at *3

(M.D. Ga. Feb. 29, 2019) (same); see also Toomer v. Ricketts, CV419-039, 2019

WL 4166783, at *2 (S.D. Ga. Aug. 30, 2019) (same); Goodlaw v. Kohler Co., Case

No. 3:19-CV-1263-LCB, 2019 WL 5425403, at *2 (N.D. Ala. Oct. 23, 2019)



                                       -3-
        Case 5:19-cv-00319-TES Document 22 Filed 12/20/19 Page 4 of 10




(same). As such, Plaintiff’s ADEA claim(s) against the individual Defendants in

their individual capacities should be dismissed with prejudice.

       Notably, Plaintiff failed to respond at all to Defendants’ argument that his

ADEA claims against the individual Defendants in their official capacities should

be dismissed. This alone warrants dismissal. E.g., Barnes v. AstraZeneca

Pharmaceuticals LP, 253 F. Supp. 3d 1168, 1171 (N.D. Ga. 2017) (“When an

argument is raised upon [a] motion to dismiss that a claim is subject to dismissal,

and the non-moving party fails to respond to such an argument, such claims are

deemed abandoned and subject to dismissal” (internal quotation marks omitted)).

But more importantly, because an ADEA claim against an individual defendant in

his official capacity is redundant of his ADEA claim(s) against the City, those

claims should be dismissed for this additional reason. Snow v. City of Citronelle,

420 F.3d 1262, 1270 (11th Cir. 2005) (“[S]uits against a municipal officer sued in

his official capacity and direct suits against municipalities are functionally

equivalent[.]”).

III.   Plaintiff’s discrimination(s) claim(s) under 42 U.S.C. § 1981 should be
       dismissed.

       Plaintiff also argues in his Response that his claim(s) of discrimination

brought under 42 U.S.C. § 1981 (“Section 1981”) pursuant to 42 U.S.C. § 1983

(“Section 1983”) should not be dismissed because he “should have an opportunity

                                        -4-
           Case 5:19-cv-00319-TES Document 22 Filed 12/20/19 Page 5 of 10




to add a citation to §1983 to [his] [Amended] [C]omplaint.” (Pl.’s Resp. at 9.)

Defendants, however, never argued in their initial brief that his Section 1981

claim(s) should be dismissed because he failed to allege that it was brought

pursuant to Section 1983. In fact, Plaintiff actually pleaded Section 1983 in his

Amended Complaint, which makes Plaintiff’s argument to the contrary even more

perplexing. (See Am. Compl. ¶ 106, Oct. 28, 2019, ECF No. 16.)

      Rather, Defendants argued in their initial brief – and again herein – that

Plaintiff’s Section 1981 claim(s) fail(s) because he cannot bring an age

discrimination claim pursuant to Section 1981. 1/ See, e.g., Moore v. Grady

Memorial Hosp. Corp., 834 F.3d 1168, 1171 (11th Cir. 2016) (noting that Section

1981 “has a specific function: It protects the equal right of ‘[a]ll persons within the

jurisdiction of the United States’ to ‘make and enforce contracts’ without respect to

race” (internal quotation marks omitted)); Kilcrease v. Coffee Cty., Ala., 951 F.

Supp. 212, 215 (M.D. Ala. 1996) (noting that claim of age discrimination cannot

be maintained under Section 1981). Notably, Plaintiff failed to respond to this




      1/
         To the extent Plaintiff intends to bring a race discrimination brought under
Section 1981 pursuant to Section 1983 – and Plaintiff appears to acknowledge in
his Response that he is only alleging that he was discriminated against on the basis
of his age, (Pl.’s Resp. at 10) – such a claim fails because Plaintiff has failed to
allege any facts to support a race discrimination claim.

                                         -5-
        Case 5:19-cv-00319-TES Document 22 Filed 12/20/19 Page 6 of 10




argument at all. As such, Plaintiff’s Section 1981 claim(s) should be dismissed

with prejudice.

IV.   Plaintiff’s Amended Complaint does not identify which claims are
      brought against which Defendants, and Exhibit A to his Response does
      not change this fact.

      Plaintiff has failed to plead with any particularity the legal authority upon

which he bases his claims, as well as which cause(s) of action are being brought

against which Defendant. Specifically, it is unclear from his Amended Complaint

whether Plaintiff intends to bring his discrimination, retaliation, and hostile work

environment claims pursuant to any other federal or state law (other than the

ADEA), and whether he intends to bring all of his claims against each Defendant.

      Seemingly in an effort to rectify this fatal problem, Plaintiff submitted an

eighty-nine-page exhibit to his Response. (See generally Ex. A to Pl.’s Resp., Dec.

9, 2019, ECF No. 21-2.) While difficult to decipher, it appears that Plaintiff “listed

out each paragraph in Plaintiff’s [Amended] Complaint, showing to which

Defendant each applies as well as an outline of the general facts of the allegation.”

(Pl.’s Resp. at 2.) While not necessarily unhelpful, the exhibit fails to address the

bigger problem of Plaintiff’s failure to identify the legal authority upon which he

bases his discrimination, retaliation, and hostile work environment claims, and

whether he intends to bring each claim against each Defendant in his individual or


                                         -6-
        Case 5:19-cv-00319-TES Document 22 Filed 12/20/19 Page 7 of 10




official capacity, or both. Unfortunately, because Plaintiff’s presumably time-

consuming exhibit failed to do its job, Defendants ask this Court to order Plaintiff

to provide a more definite statement of his claims with a clear understanding of

what claims he brings against which Defendants.

                                  CONCLUSION

      As discussed in great detail in Defendant’s initial brief and again herein, this

Court should grant Defendants’ Motion and order Plaintiff to amend his Amended

Complaint to provide a more definite statement of his claims with a clear

understanding of what claims he brings against which Defendants. This Court

should also dismiss with prejudice Plaintiff’s discrimination claim(s) brought

under Section 1981 pursuant to Section 1983, the WRFD from the lawsuit as it is

not a legal entity subject to suit, and any ADEA claim brought against any

individual Defendant in his official or individual capacity.

      Respectfully submitted this 20th day of December, 2019.

                                               s/Laura A. Denton
                                               Sharon P. Morgan
                                               Georgia Bar No. 522955
                                               Laura A. Denton
                                               Georgia Bar No. 158667




                                         -7-
       Case 5:19-cv-00319-TES Document 22 Filed 12/20/19 Page 8 of 10




ELARBEE, THOMPSON, SAPP & WILSON, LLP
229 Peachtree Street, N.E.
800 International Tower
Atlanta, Georgia 30303
(404) 659-6700
(404) 222-9718 (Facsimile)
morgan@elarbeethompson.com
denton@elarbeethompson.com

Attorneys for Defendants




                                    -8-
        Case 5:19-cv-00319-TES Document 22 Filed 12/20/19 Page 9 of 10




                   IN THE UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF GEORGIA
                             MACON DIVISION

ROBERT S. WOOD,                          )
                                         )
                                         )
      Plaintiff,                         )
                                         )          CIVIL ACTION FILE NO.
v.                                       )             5:19-CV-00319-TES
                                         )
CITY OF WARNER ROBINS,                   )
GEORGIA, et al.,                         )
                                         )
                                         )
      Defendants.                        )

                          CERTIFICATE OF SERVICE

      I hereby certify that on December 20, 2019, I electronically filed a true and

correct copy of REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION

FOR MORE DEFINITE STATEMENT AND TO PARTIALLY DISMISS

AMENDED COMPLAINT with the Clerk of Court using the CM/EMF system

which will automatically send email notification of such filing, constituting

service, to the following attorneys of record:

                                  James E. Voyles

                                                 s/Laura A. Denton
                                                 Laura A. Denton
                                                 Georgia Bar No. 158667
      Case 5:19-cv-00319-TES Document 22 Filed 12/20/19 Page 10 of 10




ELARBEE, THOMPSON, SAPP
& WILSON, LLP
800 International Tower
229 Peachtree Street, N.E.
Atlanta, Georgia 30303
(404) 659-6700
(404) 222-9718 (facsimile)
denton@elarbeethompson.com

Attorney for Defendants




                                    -2-
